Citation Nr: 1013846	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 11, 
2005, for the initial grant of a total disability rating for 
compensation based on unemployability of the individual 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to November 
1975 and active duty for training in July and August 1978 and 
July and August 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In June 1998, a hearing was held before a Veterans Law Judge 
who has since left the Board.  A transcript of the hearing is 
in the claims folder.  

In June 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  

In its February 2009 decision, the Board noted that the 
Veteran, in his June 2007 hearing testimony, appeared to 
raise a claim for an earlier effective date for the grant of 
service connection for depression.  That matter was referred 
to the RO for the appropriate action.  

In an August 2009 rating decision, the RO increased the 
rating for depression to 100 percent, increased the rating 
for paroxysmal atrial fibrillation to 60 percent, and awarded 
special monthly compensation based on being housebound.  The 
awards were effective February 19, 2009.  The Veteran 
disagreed, requesting an effective date of October 15, 2007 
for the benefits.  A December 2009 statement of the case 
(SOC) continued the denial.  A substantive appeal is not of 
record, so these matters are not before the Board.  
38 U.S.C.A. § 7104, 7105 (West 2002).  



FINDING OF FACT

Prior to February 11, 2005, the service-connected 
disabilities were not of sufficient severity as to prevent 
the appellant from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 11, 
2005, for the grant of TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his TDIU rating should be effective 
from an earlier date.  He asserts that he has been totally 
disabled for many years as evidenced by the disability 
findings of the Social Security Administration (SSA) and the 
VA pension determination.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In June 2008, the Board remanded the Veteran's claim for an 
earlier effective date for TDIU so the agency of original 
jurisdiction (AOJ) could notify him of the criteria and 
readjudicate the claim.  The RO noted that the notice as to 
ratings and effective dates, required by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) was sent in March 2006.  
The Veteran was afforded and ample time to respond, giving 
him a meaningful opportunity to participate effectively in 
the processing of his claim.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2008.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  In its February 2009 decision, 
the Board found that the Veteran had received adequate notice 
in compliance with VCAA and further notice was not needed.  
This finding was not appealed to the Court.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's available service medical records have been 
obtained.  His available post-service treatment records have 
also been obtained.  SSA records have been obtained.  The 
Veteran has had a VA examination and a medical opinion has 
been obtained.  He has also been afforded hearings.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

TDIU

In order to establish entitlement to a total disability 
rating for compensation based on unemployability of the 
individual (TDIU), the service-connected disabilities must 
produce an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 
38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow 
a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 U.S.C.A. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment due to his service-connected disability.  
38 C.F.R. § 4.16(b).

Earlier Effective Dates

As a general rule, the law and implementing regulations 
provide that the effective date for benefits will be the date 
that the claim is received.  38 U.S.C.A. § 5110, (West 2002); 
38 C.F.R. § 3.400 (2009).  

Discussion

A total disability rating for compensation based on 
unemployability of the individual is provided by 38 C.F.R. 
§ 4.16.  Central to this discussion is the requirement that 
for this level of compensation, it must be the service-
connected disabilities by themselves that prevent the Veteran 
from engaging in substantially gainful employment.  The only 
disabilities for which service connection has been 
established are depression associated with paroxysmal atrial 
fibrillation (sinus arrhythmia), paroxysmal atrial 
fibrillation (sinus arrhythmia), and an appendectomy scar.  
Service connection for the depression was effective February 
11, 2005, when that claim was received.  Service connection 
for the other conditions was effective June 18, 1996, when 
those claims were received.  

A TDIU rating considers a claimant's education and 
experience.  The Veteran reports that he received a General 
Equivalency Diploma in service and went to college for one 
year.  Most of his work experience has been as a police 
officer, which requires an ability to deal with people as 
well as a knowledge of criminal law and procedure.  

The Veteran's spouse and children have attested to his long 
term disability.  They have not identified the service-
connected disabilities as causing that disability.  Further, 
they do not have the medical training and experience to 
diagnosis the Veteran's service-connected disabilities as the 
cause of his unemployability.  

The Veteran asserts that he should be assigned an earlier 
effective date because SSA determined him to be disabled from 
July 30, 1996.  He submitted a copy of the SSA decision, but 
this is a half truth, which casts significant doubt on the 
Veteran's credibility.  The actual SSA records show that 
agency found the Veteran to be unemployable due to non-
service-connected conditions.  

In an SSA claim dated in August 1996, the Veteran claimed 
that he was disabled due to heart problems, weight, 
disabilities of his back, right shoulder, and right knee, 
high blood pressure, and nerves.  SSA developed the claim, 
had the Veteran examined, and determined that he was disabled 
primarily by his obesity and secondarily by his 
osteoarthritis and allied disorders, including the right 
knee.  Service connection has not been established for 
obesity, osteoarthritis, or a right knee disorder.  In fact, 
service connection was denied by the RO for the right knee in 
July 1990 and for weight gain in June 2005.  Those decisions 
are final.  Even if new and material evidence was received to 
reopen the claims, the effective date would be the date of 
the reopened claim, not an earlier date.  38 U.S.C.A. 
§ 5110(a).  

The Veteran also contends that an earlier effective date 
should be based on the grant of VA pension benefits.  Pension 
is a completely different program from the compensation the 
Veteran now seeks.  Compensation is paid to compensate a 
veteran for industrial impairment resulting from disease or 
injuries incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 101(13), (16), 1110, 1114, 1155 (West 2002).  
Pension is paid to a veteran of wartime service and considers 
additional factors, such as age and non-service-connected 
conditions.  See 38 U.S.C.A. §§ 101(15), (17), 1521 (West 
2002).  In this case, the RO granted non-service-connected 
pension benefits in January 1999.  Review of that rating 
decision shows that it was based on both service-connected 
and non-service-connected disabilities.  The decision did not 
determine that the service-connected disabilities, by 
themselves, render the Veteran unemployable.  

In his substantive appeal, the Veteran asserted that he first 
filed a claim in 1989.  Review of the record does not 
disclose a 1989 compensation claim.  In May 1990, the RO 
received a claim for benefits for disorders of the right 
knee, ankle and elbow.  The available service treatment 
records as well as private treatment records were obtained 
and considered.  The Veteran failed to report for 
examination.  The claim was denied in July 1990.  A notice 
letter was sent to the Veteran and not returned as 
undelivered.  The Veteran did not submit a timely appeal.  In 
a letter received in March 1995, the Veteran wrote that he 
wanted to appeal the 1990 decision.  The response to this 
part of the claim is that service connection has not been 
established for the disabilities claimed in 1990 and those 
disabilities are not part of the basis for his TDIU rating.  
Therefore, the date that he made that claim is not a basis 
for an earlier effective date for TDIU.  

The Veteran's claim for service connection for sinus 
arrhythmia and residuals of an appendectomy was received on 
June 18, 1996.  A January 1997 rating decision granted 
service connection for the appendectomy scar with a 
noncompensable rating, effective June 18, 1996.  That rating 
has remained in effect.  The November 1996 VA examination 
showed the scar to be well-healed and nontender, with no 
appreciable soft tissue loss.  It was vaguely discernable and 
not disfiguring.  On subsequent clinical notes, the Veteran 
reported that the area was tender to touch.  However, in 
February 1999, the Board denied the Veteran's appeal for a 
compensable rating.  The Board specifically determined that 
the scar was not functionally limiting.  For this claim, we 
find that the medical records provide a preponderance of 
evidence showing that the appendectomy scar has no 
significant impact on the Veteran's ability to engage in 
substantially gainful employment.  

The January 1997 rating decision denied service connection 
for hypertension and sinus arrhythmia.  A timely appeal 
ensued.  The Board subsequently remanded the matter for 
further development and obtained a medical opinion.  Based on 
the evidence developed, the Board, in February 2005, granted 
service connection for sinus arrhythmia and denied service 
connection for hypertension.  This decision was final.  
38 U.S.C.A. § 7104(a), (b) (West 2002); 38 C.F.R. § 20.1100 
(2009).  Thus, the non-service-connected hypertension is not 
a factor in determining eligibility for TDIU.  The Board's 
February 2005 decision was effectuated by a March 2005 rating 
decision.  It granted a 30 percent rating for the paroxysmal 
atrial fibrillation (sinus arrhythmia), effective June 18, 
1996, the date the claim was received.  The 30 percent rating 
was assigned under diagnostic code 7101 for supra ventricular 
arrhythmias and is the highest rating assignable under those 
criteria.  It is for paroxysmal atrial fibrillation or other 
supra ventricular tachycardia, with more than 4 episodes per 
year documented by ECG or Holter monitor.  A higher rating 
would have to be assigned under another diagnostic code, such 
as 7011, for sustained ventricular arrhythmias, but those 
have not been demonstrated in this case.  

The Veteran's claim for secondary service connection for 
depression due to the arrhythmia was dated February 11, 2005.  
It should be noted that this is an additional claim for an 
additional benefit.  The effective date is the date that the 
claim is received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The effective date is not tacked on to the effective date of 
the primary disability.  See Ross v. Peake, 21 Vet. App. 528 
(2008).  

Prior to February 11, 2005, the Veteran's only service-
connected disabilities were the paroxysmal atrial 
fibrillation (sinus arrhythmia) rated at 30 percent and the 
noncompensable appendectomy scar.  The arrhythmia claim had 
been open since June 18, 1996, so a higher rating, including 
TDIU, could be awarded back to that date, if the arrhythmia 
and the scar rendered the Veteran unemployable.  They did 
not.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A summary from a VA hospital shows the Veteran was admitted 
in January 1994 and discharged the following day.  
Electrocardiogram on admission showed atrial fibrillation, 
without ischemic changes.  He never showed chest pain, 
shortness of breath, or other signs or symptoms of 
compromise.  He was treated with medication and showed 
cardioverson to a normal sinus rhythm within 30 minutes.  
Subsequent electrocardiogram studies had normal results.  

On VA examination in November 1996, the Veteran reported 
having an episode of atrial fibrillation in December 1992.  
There was a fluttering sensation accompanied by shortness of 
breath and dizziness.  He went to an VA emergency room and 
began medication.  A few months later, he had another episode 
and that was treated with a different medication.  There had 
been some lupus-like complications and his medication was 
changed again.  The Veteran believed he had had 5 or 6 
episodes of atrial fibrillation manifested by a fluttering 
sensation in his chest.  They were usually exacerbated by 
stress.  They lasted 5 to 6 seconds and resolved with rest 
and relaxation.  An echocardiogram had been normal.  
Examination showed the heart had a regular rate and rhythm, 
without murmur or gallop.  The first and second heart sounds 
were normal.  The point of maximal impulse was in the 
midclavicular line at the 4th intercostal space.  Peripheral 
pulses were intact and normal.  There was no ankle edema.  
The diagnosis was atrial fibrillation, stable on 
antiarrhythmatic agent.  

When the Veteran was seen in July 1997 for an insect bite, he 
mentioned that he had atrial fibrillation occasionally, the 
last episode being about 2 months earlier and lasting about 
30 minutes.  He took medication to stop the episodes.  An 
electrocardiogram disclosed a non-specific abnormality.  

In early January 1998, the Veteran came to a VA clinic and 
reported having a sharp chest pain for two weeks.  He had one 
episode of palpitations in the past 2-3 months with no chest 
pain at that time.  The assessment was a productive cough 
with the underlying infection probably gone.  

Later in January 1998, the Veteran stated that he had a 
history of atrial fibrillation off and on.  He reported that 
he had been going in and out for the last 2 hours and found 
it hard to breath.  Examination revealed his chest was within 
normal limits.  His heart had a regular rate and rhythm 
without a 3rd heart sound.  The electrocardiogram showed a 
normal sinus rhythm with nonspecific T-wave changes.  
Respiratory findings disclosed bronchitis.  

In May 1998, the Veteran reported that he had had an 
irregular heart beat that morning.  His heart had a regular 
rate and rhythm.  The assessment was paroxysmal atrial 
fibrillation, resolved.  

In June 1998, the Veteran complained of an irregular heart 
beat.  He said he felt it for 1 to 2 seconds, 8 to 10 times 
daily, since May 1998.  He also had diarrhea since then.  The 
heart had a regular rate and rhythm without murmurs, rubs, or 
gallops.  The assessment was diarrhea and dyspepsia.  

In June 1998, the Veteran appeared before a Veterans Law 
Judge who has since left the Board.  The Veteran testified 
that he was taking medication for his sinus arrhythmia.  He 
did not report on frequency, other symptoms, or any 
interference with his work.  

A VA heart examination was provided in November 1998.  The 
Veteran gave a history of atrial fibrillation, sinus 
arrhythmia.  Treatment with medication resulted in conversion 
to a normal sinus rhythm.  He complained of dyspnea on 
exertion, easy fatigability, and occasional dizziness.  
Examination disclosed normal first and second heart sounds, 
with no gallop, rub, or murmur.  The diagnosis was paroxysmal 
atrial fibrillation, currently in normal sinus rhythm on 
medication.  

The record contains VA clinical records showing that the 
Veteran's arrhythmia was being treated with medication.  VA 
clinical notes from July 2000 to September 2001 show the 
Veteran was seen for other problems, without any report of 
heart symptoms.  In October 2001, he reported having had 2 
episodes of palpitations in the last 2 days.  The first 
resolved on its own.  For the second, he went to a local 
hospital and was treated with medication and discharged.  

On November 3, 2001, the Veteran presented to a VA emergency 
room with a complaint of two episodes of palpitations 
associated with shortness of breath and chest pain.  
Evaluation disclosed sinus tachycardia with evidence of 
atrial fibrillation of a paroxysmal nature.  He was admitted.  
Testing ruled out a myocardial infarction.  He converted to a 
normal sinus rhythm.  Chest pain and shortness of breath 
resolved with the atrial fibrillation paroxysms.  His 
electrocardiogram normalized by the day of discharge, 
November 6, 2001.  Discharged examination showed he was in no 
distress.  His heart was regular without murmur, rub, or 
gallop, and in normal sinus rhythm.  Electrocardiogram showed 
a normal sinus rhythm without ST wave elevation or 
depression.  When seen for follow-up later that month the 
assessment was that the atrial fibrillation was well 
controlled on medication and the Veteran was in normal sinus 
rhythm.  

When the Veteran was seen in December 2001, his heart had a 
regular rate and rhythm, without murmurs, rubs or gallops.  
VA clinical notes continued to follow the Veteran's progress.  
In late May 2002, it was reported that he went into atrial 
fibrillation on the 4th and 5th of that month.  The rhythm 
cardioverted and rate was controlled.  He went into atrial 
fibrillation again and he was started on Amiodarone.  He was 
doing well on that medication.  In August 2002 there were 
complaints of joint pain.  There were first and second heart 
sounds with no murmurs.  As to the atrial fibrillation, it 
was the assessment that the Veteran was doing well on 
medication and feeling well from that standpoint.  A December 
2002 VA cardiology clinic note reports that the Veteran was 
doing well.  

The Veteran had other complaints in May and July 2003.  On 
both occasions, his heart had a regular rate and rhythm.  He 
was seen by a VA cardiology fellow in September 2003.  There 
had been no current symptoms of atrial fibrillation.  There 
were first and second heart sounds with no murmurs.  It was 
the assessment that the Veteran was doing well on medication.  
When seen by the VA cardiology service in April 2004, it was 
reported that the Veteran had been doing well and maintaining 
a normal sinus rhythm.  Subsequent notes for 2004 show 
treatment for other conditions and normal cardiovascular 
findings, until December 2004.  On December 24, 2004, the 
Veteran sought VA medical treatment reporting a felling of 
his heart racing.  Evaluation in the emergency room 
determined that he was in atrial fibrillation.  It was noted 
that he had run out of his medication.  Medication was 
provided and good control of his heart rate was obtained.  He 
was released the next day for out patient follow-up.  

Conclusion

While the Veteran may feel that his service-connected atrial 
fibrillation was totally disabling long before the February 
2005 effective date, the medical records tell a very 
different story.  They show that the condition was 
essentially well controlled with little or no symptoms in the 
years before the effective date.  There were only a few brief 
hospitalizations.  On each occasion, medication brought 
prompt control of the condition.  This is clearly not a 
medical problem of such severity that it would prevent the 
Veteran from engaging in some form of gainful employment 
consistent with his education and experience.  

The Board has considered the statements by the Veteran, 
including his sworn testimony, and the statements of his 
family members.  However, the description of the Veteran's 
service-connected disabilities by the trained medical 
professionals is much more probative in determining the 
extent of his disability.  Here, the medical records show 
that the service-connected disabilities had a minimal impact 
on the Veteran's ability to obtain and retain gainful 
employment prior to February 11, 2005.  The medical records 
constitute a clear preponderance of evidence against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).    




ORDER

An effective date earlier than February 11, 2005, for the 
initial grant of a total disability rating for individual 
unemployability (TDIU) is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


